— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 1974, which affirmed the decision of a referee holding that he was without jurisdiction to rule on the initial determinations of the Industrial Commissioner because claimant’s request for a hearing was untimely. Therefore, initial determinations of the Industrial Commissioner disqualifying claimant from receiving benefits effective November 18, 1972 because he voluntarily left his employment without good cause; holding him ineligible to receive benefits effective December 25, 1972 because he was not totally unemployed; charging him with an overpayment of $1,275 in benefits ruled to be recoverable; and holding that claimant willfully made false statements to obtain benefits by reason of which a forfeiture of 76 effective days was imposed as a penalty in reduction of his future benefit rights remain in effect. The record definitely establishes that the request for a hearing was not filed within the statutory period and, therefore, the hearing was denied. The decision of the board is supported by substantial evidence. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.